internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc fip plr-157427-02 date date legend taxpayer year a date a date b date c date d state a number number number number form a form b form c form d form e rider a rider b dear this is in response to your letter of date a requesting a waiver pursuant to sec_7702 of the internal_revenue_code for number insurance contracts issued by taxpayer that failed to meet the requirements of sec_7702 the information submitted indicates that taxpayer founded in year a is organized and operated under the laws of state a taxpayer is licensed to issue life_insurance and annuity_contracts in number states all of the life_insurance hereinafter referred to as policies that are the subject of this request are participating flexible premium universal_life_insurance contracts all of the policies were issued after date b and were intended to comply with sec_7702 by both satisfying the guideline premium requirements of sec_7702 and c and falling within the cash_value corridor of sec_7702 and d as of date c taxpayer had number policies in force taxpayer has determined that number of its policies failed to qualify as life_insurance contracts under sec_7702 number of the policies failed to satisfy the guideline premium requirements for the reasons set forth below the remaining policies are the subject of a separate request for a closing_agreement the policies at issue in this letter used forms a b c d and e the contract values of these policies on is the initial premium less the monthly deduction for the first policy month the contract value on any monthly anniversary of is the contract value on the preceding monthly anniversary with interest credits received to that date plus any premium received since the preceding monthly anniversary date with interest credits from the day received to that date plus any dividend added on that date less any withdrawal since the preceding monthly anniversary with interest credits from the day of withdrawal to that date less the monthly deduction for the month that begins on that date the monthly deduction consists of an expense charge charges for the cost of insurance and charges for the costs of any riders the policies could be issued with one or both of the following riders rider a or rider b the riders a and b provide for the waiver of monthly deductions under certain circumstances both of these riders are qualified_additional_benefits qabs within the meaning of sec_7702 riders a and b are funded with charges that are assessed against the contract value of a policy these charges are guaranteed not to exceed certain specified amounts in practice taxpayer has imposed charges for the riders that are less that the guaranteed amounts the current rider charges imposed vary directly with the current cost of insurance imposed under a policy taxpayer has reflected however the guaranteed amount of charges in the guideline premium calculations for policies under sec_7702 in connection with a prior submission that the taxpayer made to the service on date d pursuant to revproc_99_27 1997_1_cb_1186 taxpayer discovered certain errors affecting the compliance of the policies with sec_7702 in reaction to this discovery taxpayer with the assistance of an outside consulting firm undertook an extensive review and analysis of the manner in which its life_insurance policies are administered including the manner in which taxpayer seeks to assure compliance with sec_7702 as a result of this review taxpayer realized its treatment of riders a and b was incorrect taxpayer has recalculated the guideline_premium_limitation for policies with the riders taking into account only reasonable charges that it reasonably expects to impose in accordance with sec_7702 as a result of this recalculation taxpayer discovered that number of its policies failed to comply with the guideline premium requirements of sec_7702 due to treatment of qabs hereinafter referred to as the qab error taxpayer has modified its sec_7702 compliance administrative system to eliminate the qab error under its modified system and any successor system taxpayer’s calculation of guideline premiums will reflect only reasonable charges for the riders that taxpayer actually expects to impose consistent with the requirements of sec_7702 taxpayer believes that the administrative procedures that it maintains relating to the compliance of policies under sec_7702 are now adequate taxpayer proposes to remedy the noncompliance of each of the failed policies that is in force on the effective date of the requested waiver as appropriate and under which the sum of the premiums_paid as of that date exceeds the guideline_premium_limitation as of that date by refunding to the policyholder the amount of such excess with interest using rates at least as high as those applied for purposes of crediting interest to the policies’ contract values taxpayer has already or will implement these corrective measures within days of the date of this letter law and analysis sec_7702 defines the term life_insurance_contract for all purposes of the code under sec_7702 a life_insurance_contract must qualify as such under the applicable law and must satisfy either the cash_value_accumulation_test of sec_7702 and sec_7702 or both the guideline premium requirements of sec_7702 and sec_7702 and the cash_value corridor of sec_7702 and sec_7702 with respect to the guideline premium requirements sec_7702 requires that the premium paid under the contract at any time must not exceed the greater of the guideline_single_premium or the sum of the guideline_level_premium to that date the guideline_single_premium is the single premium at issue that is needed to fund the future_benefits under the contract determined on the basis of the following three elements enumerated in sec_7702 i - iii i reasonable mortality charges which meet the requirements if any prescribed in regulations and which except as provided in regulations do not exceed the mortality charges specified in the prevailing_commissioners’_standard_tables as defined in sec_807 as of the time the contract is issued ii any reasonable charges other than mortality charges which on the basis of the company’s experience if any with respect to similar contracts are reasonably expected to be actually paid and iii interest at the greater of an annual effective rate of percent or the rate or rates guaranteed on issuance of the contract the guideline_level_premium is the level annual equivalent of the guideline_single_premium payable until a deemed_maturity_date between the insured’s attained ages and using a minimum interest rate of percent rather than percent accordingly the amount of both the guideline_single_premium and guideline_level_premium is proportional to the amount of future_benefits under the contract the computational rules of sec_7702 and the definitions of sec_7702 apply to both the guideline_single_premium and the guideline_level_premium sec_7702 defines the term future_benefits to mean death_benefits and endowment benefits sec_7702 i - v provides that the term qualified_additional_benefits means any-- i guaranteed insurability ii accidental death or disability benefit iii family term coverage iv disability waiver benefit or v other benefit prescribed under regulations sec_7702 provides that qualified_additional_benefits shall not be treated as future_benefits under the contract but that charges for such benefits shall be treated as future_benefits in computing the guideline premium for a policy to which rider a or rider b was attached taxpayer treated the charges for the rider as a future benefit and accordingly increased the guideline premium for each policy by that amount taxpayer however treated those charges under the reasonable mortality charge standard set forth in sec_7702 rather than the reasonable expense charge standard set forth in sec_7702 charges contemplated by sec_7702 are deemed reasonable if they do not exceed the charges set forth in the cso mortality_table regardless of whether the charges actually set forth in the contract are less than the cso amount in contrast charges contemplated by sec_7702 are deemed reasonable only if they reflect the amount expected to be actually paid which typically correlates to a company’s actual charges consequently in many instances the guideline premium attributable to certain benefits will be higher if treated under sec_7702 rather than sec_7702 although the code in setting forth the guideline premium limitations does not specifically direct taxpayers to treat riders a and b under sec_7702 rather than c b i the rules applicable to the cash_value_accumulation_test are controlling in this regard particularly sec_7702 provides one of the computational rules for determining the net_single_premium used to ascertain compliance with the cash_value_accumulation_test sec_7702 states that such computation in the case of qualified_additional_benefits shall be made on the basis of sec_7702 thus for purposes of the cash_value_accumulation_test riders a and b are treated under sec_7702 although the requirement set forth in sec_7702 refers only to the determination required for the cash_value_accumulation_test and does not expressly apply to the guideline premium limitations this provision is the only direction provided by congress as to how charges for qualified_additional_benefits are to be considered from a computational standpoint the legislative_history moreover is absent of any indication that there be two separate standards for inclusion of such charges one for the cash_value_accumulation_test and one for the guideline_premium_limitation given congress’ indication that qabs should be treated under sec_7702 for purposes of the cash_value_accumulation_test and absent any indication to the contrary we conclude that sec_7702 b b implicitly requires riders a and b benefits to be treated under sec_7702 c b ii for purposes of the guideline premium limitations as well under sec_7702 the secretary_of_the_treasury may waive the failure to satisfy the requirements of sec_7702 if the taxpayer establishes that the requirements were not satisfied due to reasonable error s and that reasonable steps are being taken to remedy the error s after considering all the facts and circumstances we find that failure of number policies to satisfy the requirement of sec_7702 was due to reasonable errors and taxpayer is taking reasonable steps to remedy the errors conclusion accordingly based on the information submitted the failure of number contracts to satisfy the requirements of sec_7702 is waived pursuant to sec_7702 provided that the excess premiums are refunded with interest calculated equal to or greater than the contract crediting rate as of the date of the cure any contracts that are not cured within days of the date of this letter are not covered by this waiver the rulings contained in this letter are based on information submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination except as provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely yours s mark s smith chief branch office of associate chief_counsel financial institutions and products
